DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendments filed 01/22/2021 responsive to the Office Action filed 08/26/2020 has been entered. No claims are presently amended. Claims 1-3, 6-9, and 18-22 are pending in this application.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 6-9 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Gore (US 4,187,390) in view of Isaacson (US 3,666,517). 

With respect to claims 1, 7-9 and 18, Gore teaches a process for producing highly porous materials having high strengths from tetrafluoroethylene polymers (Co 1 li 26-27 and 29) comprising expanding the paste-formed of PTFE by stretching in one or more directions at a temperature from 35° C. to 327° C. (Co 2 li 11-14 and 19-20). Gore further teaches that this PTFE in a porous form has a micro-structure characterized by 
Gore differs from the claim in that Gore further teaches that the porous structure produced by the processes of this invention is permeable and can be laminated, impregnated, and bonded with other materials to provide composite structures having novel and unique properties (Co 1 li 41-45), but is silent to a process for forming a porous polyparaxylylene article comprising: depositing a polyparaxylylene (PPX) film on a first side and a second side of a substrate to form a PPX composite structure; and expanding said PPX composite structure to form a first porous PPX polymer article on said first side and a second porous PPX polymer article on said second side at a temperature from about 220°C to about 450°C, each said porous PPX polymer article having a microstructure of nodes interconnected by fibrils.
In the same field of endeavor, a process for forming a porous article, Isaacson teaches that the method is for depositing a coating on a plastic substrate so as to produce a coated plastic product having an open-celled, low density structure (Co 1 li 29-31), and following the coating of the film said film is subjected to a drawing step wherein the film is drawn or stretched to impart the open-celled structure and to reduce the apparent density (Co 5 li 23-25, 29-30). Isaacson further teaches that an example of one material which may be applied to plastic film substrates by vapor phase deposition is poly-para-xylylene for using the coated plastic film for insulating material which may be wrapped around electrical conduits, wires, and the like (Co 2 li 3-9). 
Since Gore teaches that PTFE has desirable physical properties such as water-repellancy and electrical insulating abilities (Co 1 li 10-14) and can be laminated or 
Further, with respect to the claimed temperature range, overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to select the portion of Gore's temperature range that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974).

With respect to claims 3 and 19, Isaacson as applied to claims 1 and 18 above further teaches that said PPX film has a thickness less than about 50 microns (“This material can be deposited onto the surface of the film substrate as a continuous 

With respect to claims 6 and 22, Gore as applied to claims 1 and 18 above further teaches that said fibrils comprise polymer chains and said polymer chains are oriented along a fibril axis (Fig. 1).

With respect to claims 20 and 21, Gore as applied to claim 18 above further teaches that these fibrils appear to be characteristically wide and thin in cross-section, the nodes may vary in size depending on the conditions used in the expansion, and products which have been expanded at high temperatures and high rates have a more homogeneous structure, i.e. they have smaller, more closely spaced nodes and these nodes are interconnected with a greater number of fibrils, of which products are also found to have much greater strength (Co 2 li 62-Co 3 li 5). 
One would have found it obvious to adjust the homogeneity of the microstructure depending on the conditions used in the expansion for the purpose of obtaining the product having different property.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gore (US 4,187,390) in view of Isaacson (US 3,666,517) as applied to claim 1 above, and further in view of Van der Werff (EP 0349032). 

With respect to claim 2, the combination as applied to claim 1 above does not specifically teach removing at least one of said first porous PPX polymer article and said second porous PPX polymer article from said substrate.
Van der Werff relates to a process for making polymeric products such as polyparaxylylene (Co 1 li 1-2 and Co 3 li 2-3). Van der Werff teaches that after depositing the polymeric material on the substrate (Co 4 li 53-55), the polymer is removed from the substrate and is drawn (Co 5 li 2-3). That is, Van der Werff teaches the use or need of expanded PPX film itself, and Gore teaches the expanded PTFE film. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of this invention to modify the method such that the PPX polymer article would be removed from the PTFE substrate for the purpose of obtaining the porous PPX film as well as porous PTFE film separately.

Response to Arguments

Applicant’s arguments, see Amendment, filed 01/22/2021 in pages 4-8, with respect to the rejections of claims 1 and 18 under 103 have been fully considered but are not persuasive.
Applicant argues that (a) “Applicant respectfully submits that the processes taught by Gore do not include parylene deposition. Applicant respectfully submits that a parylene coating is neither lamination, impregnation, nor bonding… lamination is not the same as coating, and one of ordinary skill in the art would understand that lamination and coating are two distinct processes.”(pg 5) and (b) “In Isaacson, a reduction in 
These arguments are found to be unpersuasive because:
As to (a), even if lamination is not the same as coating, Gore teaches bonding the PTFE with other material as well, and one of ordinary skill in the art would understand that bonding is a broad way to attach one material onto another material regardless of whether the two layers are permanently assembled or not. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Gore’s process with the teachings of Isaacson such that the one would coat Gore’s PTFE film with poly-para-xylylene by vapor phase deposition and then stretch the coated film under the condition taught by Gore for the purpose of obtaining a composite structure of insulating material which may be wrapped around electrical conduits, wires, and the like.
As to (b), in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the PPX composite structure has no dependence on the porosity to be generated in the substrate layer.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, Isaacson teaches dependency of the substrate in drawing, and Gore teaches the process parameter (such as temperature) to form a porosity in the 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YJK/Examiner, Art Unit 1742                                                                                                                                                                                                        

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742